Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, applicant discusses determining the remaining amount of toner in the toner cartridge (casing) based on the cumulative dot count and when it is smaller than a threshold to perform first to forth processes which is believed indefinite. Claim 1 recites counting “at least one” of the dot count or printed sheet number and using either in the first process to determine the “first printable sheet number” however it is unclear how both methods (dot count and print count) would be used together to determine the “first printable sheet number”. 




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1,3,8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri (U.S. 2018/0267428).
	Kawajiri teach an image forming apparatus (Fig.2) including a main body 118, a drum cartridge 201 including a photosensitive drum 205, a toner cartridge 202 which accommodated toner therein, a memory 105, a controller 100,101,102 and a display section 116 to display messages 401-404 (par.20,24). The controller will calculate the remaining lifetime of the drum unit based on the number of rotations of the photosensitive drum (par. 27). The controller will also calculate the remaining lifetime of the toner cartridge (par. 28). The controller includes lifetime limits for both the drum unit and toner cartridge and when they reach near there lifetime (10% remaining) a message will be displayed on the console to replace the parts either simultaneously or individually (par. 30-31). It is noted that lifetime values can be determined via number of printed sheets (par. 31). Referring to Fig.3, par.33-41, when the time to replace the drum unit is approaching (life less than 10% left), the toner cartridge lifetime is checked and if the toner cartridge lifetime is less than 10%, both the drum and toner cartridge will be replaced simultaneously (S302) however if it is over 20% left, only the drum cartridge will be replaced (S305). 
	Regarding claim 8, the toner cartridge 202 is attachable to the drum unit 201 and both are attachable to the image forming apparatus. 
	Therefore, Kawajiri teach counting and memorizing (storing) a first number of printed sheets that the toner cartridge has been used to perform, counting and memorizing (storing) a second number of printed sheets that have been performed since the drum cartridge was attached, a first process to determine a remaining lifetime of the toner cartridge (number of printable sheets remaining for toner cartridge – applicant’s “first printable sheet number” or “LT1” in specification), a second process to determine the remaining lifetime of the drum cartridge (number of printable sheets remaining for drum cartridge – applicant’s “second printable sheet number” or “LD1” in specification), and when the remaining lifetime of the drum cartridge is less than 10% and the remaining lifetime of the toner cartridge  is less than 10%, to display on a console a message to order a replacement drum cartridge and toner cartridge simultaneously. It is again noted, that the percentage of lifetime of the toner cartridge and drum cartridge are equivalent to number of sheets printed (par. 31).
	Specifically, Kawajiri teach all that is claimed except a third process for determining a third number of printable sheets of a new toner cartridge (applicant’s “LT2” in specification) and when the third number of printable sheets of the new cartridge “LT2” is added to the remaining first number of printable sheets (LT1) of the used toner cartridge and is greater than or equal to the second number of printed sheets remaining of the drum cartridge (LD1) to transmit a signal to a server to order both the drum and toner cartridges simultaneously. In addition, the limitation in claim 9, that when the third number of printable sheets of the new cartridge “LT2” is added to the remaining first number of printable sheets (LT1) of the used toner cartridge and is less than the second number of printed sheets remaining of the drum cartridge to order just the toner cartridge is not taught. Finally, the limitation in claim 3, of determining a remaining life of a toner cartridge by counting the number of rotations of a developing roller is not taught. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date that the addition of 10% (or less) of the printable sheets of a used toner cartridge and a number of sheets of a brand new toner cartridge (100% of the printable sheets from a new toner cartridge) would be greater than only 10% (or less) of the drum cartridge and thus the simultaneous ordering of both the toner cartridge and drum cartridge would be advantageous to the user as discussed in Kawajiri. In addition, sending the request to order the cartridges over a server rather than merely displaying them on a console as is done in Kawajiri is notoriously well known in the art for the purpose of efficient cartridge ordering transactions without the possibility of downtime of the image forming apparatus of which the examiner takes Official Notice. It also would have been obvious to one of ordinary skill in the art before the effective filing date that if the drum cartridge has a longer life than the remaining life of a used toner cartridge (first printable sheet number) added to a new toner cartridge (third printable sheet number), that it would be obvious to one of ordinary skill in the art to just order the toner cartridge for the sake of not wasting resources (the still usable drum cartridge) of which the examiner takes Official Notice. Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date that the accumulated rotational count value of a developing roller to determine the life remaining of a toner cartridge is notoriously well known in the art as one of many ways to determine the life of replaceable units  of which the examiner takes Official Notice. 

4.	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 4-7, the process of calculating the first or second printable sheet number of the drum cartridge by using the calculated first, second, third and fourth values as detailed in claims 4-7 is not taught or suggested by the prior art of record. 

 5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kimura et al., Katoh, Spink et al., Watarai et al., Tashiro, Yokogawa, Takahashi, and Hinoue et al. all teach determining the lifetimes of replaceable components of image forming apparatus that are relevent to the claimed invention. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852